Case: 14-50511      Document: 00512876684         Page: 1    Date Filed: 12/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50511                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        December 19, 2014
KERRY CAIRNS; KATHRYN NICHOLSON,                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

LSF6 MERCURY REO INVESTMENTS TRUST SERIES 2008-1;
VERICREST FINANCIAL, INCORPORATED; JUANITA STRICKLAND,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC 1:12-CV-835


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       For the reasons set forth in its Order of February 26, 2014, the district
court’s Judgment of April 23, 2014 is, in all respects, AFFIRMED. See 5th Cir.
R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.